       Case 3:19-cv-00692-MMD-WGC Document 63 Filed 01/19/21 Page 1 of 3



 1   Peter Goldstein [SBN 6992]
     PETER GOLDSTEIN LAW CORP
 2   peter@petergoldsteinlaw.com
     10161 Park Run Drive, Suite 150
 3   Las Vegas, Nevada 89145
     Telephone:     (702) 474-6400
 4   Facsimile:     (888) 400-8799

 5   Attorney for Plaintiffs
     ROSA ESTER BRIZUELA, individually, and as
 6   the Appointed Special Administrator of the
     Estate of Rolando Antonio Brizuela, Roland Brizuela
 7   and Morgan Brizuela
 8

 9                                 UNITED STATES DISTRICT COURT
10                              FOR THE DISTRICT OF NEVADA (RENO)
11
     ROSA ESTER BRIZUELA, individually, and as               Case No. 3:19-cv-00692 -MMD WGC
12   the appointed special administrator of the estate of
     ROLANDO ANTONIO BRIZUELA; ROLAND                        STIPULATION AND ORDER FOR
13                                                           EXTENSION OF TIME TO FILE A
     BRIZUELA; and MORGAN BRIZUELA,                          RESPONSE TO DEFENDANTS’
14                                                           PARTIAL MOTION TO DISMISS
                                   Plaintiffs,               THIRD AMENDED COMPLAINT, OR,
15                                                           IN THE ALTERNATIVE, MOTION TO
            v.                                               STRIKE
16
     CITY OF SPARKS; ELI MAILE, sued in his
17   individual capacity as a Sparks Police Officer;
     BRIAN SULLIVAN, sued in his individual
18   capacity as a Sparks Police Officer; and DOES 3-
19   10; inclusive,

20                                 Defendants.

21

22          COMES NOW, Plaintiff, ROSA ESTER BRIZUELA, individually, and as the appointed
23   special administrator of the estate of ROLANDO ANTONIO BRIZUELA, ROLAND BRIZUELA
24   and MORGAN BRIZUELA, and Defendants CITY OF SPARKS, CITY OF SPARKS POLICE
25   DEPARTMENT; ELI MAILE and BRIAN SULLIVAN (collectively hereinafter the “PARTIES”),
26   by and through their counsel of record, hereby stipulate and agree that the time for Plaintiffs to file
27   their response to Defendants’ Partial Motion to Dismiss Third Amended Complaint, or, in the
28


                                                        1
       Case 3:19-cv-00692-MMD-WGC Document 63 Filed 01/19/21 Page 2 of 3




 1   Alternative, Motion to Strike [Dkt. 56] (the “Motion”) be extended two weeks from the original due

 2   date of January 21, 2021. Plaintiffs’ response will now be due on or before February 4, 2021.

 3                                          Reason for Extension

 4          Because of the complexity of the claims made by Plaintiffs’ as well as Defendants raising of

 5   new matters in their Motion to Dismiss the parties require additional time to prepare their response

 6   to the Motion. This stipulation is made in good faith and not for the purpose of delay.

 7          This is the first extension of time requested by counsel for filing Plaintiffs’ response to

 8   Defendants’ Motion to Dismiss.

 9   DATED: January 19, 2021                 PETER GOLDSTEIN LAW CORP
10
                                             By: /s/ Peter Goldstein
11                                                PETER GOLDSTEIN
                                             Attorneys for Plaintiff
12                                           ROSA ESTER BRIZUELA, individually, and as
13                                           the Appointed Special Administrator of the
                                             Estate of Rolando Antonio Brizuela, Roland Brizuela
14                                           and Morgan Brizuela

15   DATED: January 19, 2021                 CITY OF SPARKS

16
                                             By: /s/ Chester H. Adams
17                                                CHESTER H. ADAMS
                                                  WESLEY K. DUNCAN
18                                                BRANDON C. SENDALL
                                             Attorneys for Defendants
19                                           CITY OF SPARKS, CITY OF SPARKS POLICE
                                             DEPARTMENT, ELI MAILE AND BRIAN SULLIVAN
20
     DATED: January 19, 2021                 STANLEY H. BROWN, JR., CHARTERED
21

22                                           By: /s/ Stanley H. Brown, Jr.
                                                 STANLEY H. BROWN, JR.
23                                           Co-Attorneys for Defendants
                                             CITY OF SPARKS, CITY OF SPARKS POLICE
24                                           DEPARTMENT, ELI MAILE AND BRIAN SULLIVAN
25          IT IS SO ORDERED

26   DATED this 19th        January
                ___ day of ____________, 2021.
27

28
                                                  UNITED STATES DISTRICT JUDGE
                                                       2
       Case 3:19-cv-00692-MMD-WGC Document 63 Filed 01/19/21 Page 3 of 3




 1                                     CERTIFICATE OF SERVICE

 2          I am employed in the County of Clark, State of Nevada. I am over the age of eighteen years

 3   and not a party to the within action; my business address is 10161 Run Park Drive, Suite 150, Las

 4   Vegas, Nevada 89145.

 5          I hereby certify that on this 19th day of January, 2021, a true and correct copy of the

 6   following document STIPULATION AND ORDER FOR EXTENSION OF TIME TO FILE A

 7   RESPONSE TO DEFENDANTS’ PARTIAL MOTION TO DISMISS THIRD AMENDED

 8   COMPLAINT, OR, IN THE ALTERNATIVE, MOTION TO STRIKE was served by

 9   electronically filing with the Court’s CM/ECF electronic filing system to the following parties:

10          Chester H. Adams, Esq.
            Sparks City Attorney
11          Wesley K. Duncan, Esq.
            Chief Assistant City Attorney
12          Brandon C. Sendall, Esq.
            Assistant City Attorney
13          P.O. Box 857
            Sparks, Nevada 89432-0857
14          Telephone:     (775) 353-2324
            Email: cadams@cityofsparks.us
15                 wduncan@cityofsparks.us
                   bsendall@cityofsparks.us
16          Attorneys for Defendants
17          Stanley H. Brown, Jr., Esq.
            Stanley H. Brown, Jr., Chartered
18          127 East Liberty Street
            Reno, Nevada 89501
19          Telephone:    (775) 337-8800
            Email: shbjrlaw@gmail.com
20          Co-Counsel for Defendants
21

22
            I declare that I am employed in the office of a member of the bar of this Court at whose
23
     direction the service was made.
24

25                                                By:
                                                        An Employee of Peter Goldstein Law Corp
26

27

28

                                                        3
